Citation Nr: 0733221	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-38 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for bilateral 
hammertoes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
January 1980.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that found that new and material had not 
been submitted to reopen claims for service connection for 
low back and cervical spine disorders and denied service 
connection for hammertoes.  Jurisdiction over these claims is 
currently with the RO in Denver, Colorado.  

In an October 1996 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disorder and a cervical spine disorder and notified her of 
the decision and of her appellate rights that same month.  
She submitted a timely notice of disagreement, and a 
statement of the case was issued in August 1997.  The veteran 
did not perfect an appeal, and the RO's October 1996 decision 
became final. 38 U.S.C.A. § 7105(c) (West 2002).  At the time 
of the decision, efforts to obtain the veteran's complete 
service medical records had been unsuccessful.

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2001); 38 C.F.R. § 3.156(a) (2007).  However, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to (i) 
Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; and 
(ii) Additional service records forwarded by the Department 
of Defense or the service department to VA any time after 
VA's original request for service records.

In this case, a service medical record dated October 26, 1977 
showing that the veteran fell down the stairs on her back was 
received on November 12, 1996, subsequent to the October 1996 
RO decision.  This evidence was not considered by the RO in 
the statement of the case issued on August 19, 1997.  
Accordingly, the claims will be reconsidered, and the issues 
have been recharacterized on appeal.

In August 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration

In a February 2005 statement, the veteran indicated that she 
had received relevant medical treatment at the Blanchfield 
Army Community Hospital at Fort Campbell, Kentucky in 1980 
and 1987, the Womack Army Medical Center at Fort Bragg, North 
Carolina in 1995, and the William Beaumont Medical Center at 
Fort Bliss Texas in 2002.  She received this treatment as the 
dependent of her spouse, who was serving on active duty.  

While the identified records of treatment from at the Womack 
Army Medical Center and the William Beaumont Medical Center 
are associated with the claims file, the only records 
obtained of treatment at the Blanchfield Army Community 
Hospital are from May 1993 to December 1995.  A February 2005 
response from a PIES request shows that the RO requested 
outpatient dependent medical records, specifying the Womack 
Army Medical Center as the last place of treatment and 
December 31, 1995 as the last date of treatment.  There is no 
evidence to suggest that the RO has exhausted efforts to 
obtain records of treatment at the Blanchfield Army Community 
Hospital from 1980 to 1987.  

During the August 2007 hearing, the veteran's representative 
argued that VA had not obtained all of the veteran's medical 
records from her treatment at military medical facilities as 
a dependent.  Hearing transcript at 12.  She further argued 
that records from 1980 to 1987 contained evidence crucial to 
the veteran's claims for service connection.  Id.  

VA must continue to make efforts to obtain relevant records 
in the custody of a Federal department or agency until VA 
concludes that further attempts would be futile.  38 C.F.R. § 
3.159(c)(2).  On remand, additional efforts should be made to 
obtain the records of treatment of the veteran from 1980 to 
1987.  

Additionally, an orthopedics consultation sheet from October 
1977, received by the RO in Montgomery, Alabama, in November 
1996, shows that the veteran suffered a fall down stairs 
resulting in injury to her back.  As there is an indication 
of an association between a post service back/neck disorder 
and an in-service event, and as the record is absent for a 
medical opinion as to any etiological relationship between 
the in-service event and a back/neck disorder, the veteran 
must be afforded a VA examination and an appropriate medical 
opinion must be obtained.  See 38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide all 
necessary information as to her spouse's 
date of retirement from the military, 
identifying numbers, and dates and places 
that she received relevant medical 
treatment, and at what military facility 
that treatment occurred.  

2.  Make arrangements to obtain all 
records of medical treatment of the 
veteran, including any service medical 
records and any records of treatment dated 
from 1980 through 1987 at the Blanchfield 
Army Community Hospital at Fort Campbell, 
Kentucky.  Insure that such records are 
requested specifying that she was treated 
as a dependent and under the proper 
identifying information of her spouse.  
Associate all obtained records with the 
claims file.  If the records are not 
available, obtain a negative response and 
associate that response with the claims 
file.  

3.  After the above actions are completed, 
schedule the veteran for a VA orthopedic 
examination.  The examiner must be 
provided with her claims file and must 
review the claims file in conjunction with 
the examination.  The examiner must 
annotate the examination report as to 
whether he or she has reviewed the claims 
file.  

The examiner is asked to identify all 
disorders of the veteran's low back and 
cervical spine.  The examiner is also 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
current low back disorder or cervical 
spine disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the fall down 
stairs in October 1977 and treatment for 
right medial back pain (diagnosed as 
muscle spasm) in November 1979. 

In providing this opinion, the examiner 
should discuss the significance if any, of 
the veteran's post-service injuries in 
1993 and 1994.

A complete rationale must be provided for 
all opinions rendered.  

4.  Finally, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The appellant should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




